DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 22, 2017. It is noted, however, that applicant has not filed a certified copy of the CN2017103659300 application as required by 37 CFR 1.55.
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing a bicolored plant cultivation apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dundas (US 20100064583 A1).
Regarding claim 1, Dundas teaches a bicolored plant cultivation apparatus (Figs 1-10) comprising:
a cultivation tank (Fig 8 Item 48- growth slab tray); and
a planting plate (Fig 8 Item 50- growth slab tray lid), wherein the planting plate couples with the cultivation tank to form a closed cavity to store a nutrient solution or a nutrient aerosol ([0069] Growth slabs 26 are placed in growth slab trays 48 that are impervious to moisture with growth slab tray lids 50 installed over trays 48), the closed cavity creates a low light environment for plant root and reduces growth of algae inside the nutrient solution or the nutrient aerosol, a lower surface of the planting plate is coated with a light-blocking layer to reduce external light penetrating the planting plate ([0069]), and
Regarding claim 1, it is noted that “the light-blocking layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. Since the resultant product is the same the claim is anticipated.
Regarding claim 2, Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein an upper surface of the planting plate, an outer wall surface of the cultivation tank and an outer bottom surface of the cultivation tank each is coated with a light-reflective layer, the light-reflective layer is in a white, light grey, or fluorescent color to enhance light reflection ([0069])
Regarding claim 2, it is noted that “the light-reflective layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. 
Regarding claim 3, Dundas teaches all of the abovementioned claim 1 and further teaches:
 wherein an inner lateral wall surface and an inner bottom surface of the cultivation tank are coated with the light-blocking layer in a black, blue, purple, dark grey or green colour to further reduce the external light inside the cavity ([0069] Inside surfaces 70 of growth slab tray 48 and 
Regarding claim 4, Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein a colour of the light-blocking layer includes black, blue, purple, dark grey, or green ([0069] Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited).
Regarding claim 5, Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein a plurality of planting through-holes is placed on the planting plate (Fig 10 Item 52- growth slab tray lid openings).
Regarding claim 8, Dundas teaches all of the abovementioned claim 2 and further teaches:
wherein the light-blocking layer includes a coloured plastic ([0070] Multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced preferably from a thin wall thermoplastic material such as polyethylene) with a light-blocking effect ([0069]).
Regarding claim 8, it is noted that “the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the 
Regarding claim 10, Dundas teaches all of the abovementioned claim 2 and further teaches:
wherein the light-reflective layer includes a coloured plastic ([0070] Multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced preferably from a thin wall thermoplastic material such as polyethylene) with a light reflective effect ([0069]).
Regarding claim 10, it is noted that “the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
Regarding claim 12, Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein a material of the planting plate and the cultivation tank includes a coloured plastic ([0070]) with a light-blocking effect ([0069]).
Regarding claim 13, Dundas teaches a bicolored plant cultivation apparatus comprising:
a cultivation tank (Fig 8 Item 48- growth slab tray); and
a planting plate (Fig 8 Item 50- growth slab tray lid), wherein the planting plate is coupled with the cultivation tank to form a closed cavity to store a nutrient solution or a nutrient aerosol ([0069] Growth slabs 26 are placed in growth slab trays 48 that are impervious to moisture with growth slab tray lids 50 installed over trays 48), the closed cavity (Fig 8 Item 70- inside surfaces of growth slab tray) creates a low light environment for plant root and reduces growth of algae inside the nutrient solution or the nutrient aerosol ([0069] Dark interior surfaces create a low light environment further darkened by the insertion of growth slabs 26), at least one of an inner lateral wall surface of the cultivation tank, an inner bottom surface of the cultivation tank, and a lower surface of the planting plate is coated with a light-blocking layer to reduce external light penetrating the planting plate ([0069] Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited).
Regarding claim 13, it is noted that “the light-blocking layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) as applied to claim 1 above, and further in view of Kodera (US 4214034 A).
Regarding claim 6, Dundas teaches all of the abovementioned claim 1 but is silent as to wherein a thickness of the light-blocking layer is in a range of 2.5-3.5 mm.
Kodera teaches within the same field of endeavor and reasonably pertinent to the invention an agricultural covering multilayer film or sheet structure wherein a thickness of the layer is in a range of 2.5-3.5 mm (Col. 5 Lines 40-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Dundas’ light blocking inner surfaces with the further teachings of Kodera’s layer thickness in order to control internal temperatures by providing a thermal insulating layer, promoting plant growth, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 7, Dundas teaches all of the abovementioned claim 2 but is silent as to wherein a thickness of the light reflective layer is in a range of 2.5-3.5 mm.
Kodera teaches within the same field of endeavor and reasonably pertinent to the invention an agricultural covering multilayer film or sheet structure wherein a thickness of the layer is in a range of 2.5-3.5 mm (Col. 5 Lines 40-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Dundas’ light reflecting outer surfaces with the further teachings of Kodera’s layer thickness in order to control internal temperatures by providing a thermal insulating layer, promoting plant growth, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) as applied to claim 1 above, and further in view of Miller (US 3104498 A).
Regarding claim 9, Dundas teaches all of the abovementioned claim 1 and further teaches a light-blocking layer with a light-blocking effect ([0069] Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited.).
Dundas is silent as to a coloured film.
Miller teaches within the same field of endeavor and reasonably pertinent to the invention a protective and decorative coating for flower pots that includes a coloured film (Item 2- thin film, Col. 1 Lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Dundas’ light-blocking layer with the further teachings of Miller’s colored film in order to provide pots a protective barrier against destructive insects. Furthermore, such a film allows for the easy manufacture of colored pots.
Furthermore, regarding claim 9, it is noted that “the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
Regarding claim 11, Dundas teaches all of the abovementioned claim 2 and further teaches a light-reflective layer with a light reflective effect ([0069] Outside surfaces 71 of growth slab tray 48 and outside surfaces 69 of growth slab tray lids 50 are white or light in color to assist in reflecting heat away from growing plants 18).
Dundas is silent as to coloured film.
Miller teaches within the same field of endeavor and reasonably pertinent to the invention a protective and decorative coating for flower pots that includes a coloured film (Item 2- thin film, Col. 1 Lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Dundas’ light-reflecting layer with the further teachings of Miller’s colored film in order to provide pots a protective barrier against destructive insects. Furthermore, such a film allows for the easy manufacture of colored pots.
Furthermore, regarding claim 11, it is noted that “the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of growing systems utilizing a variety of light blocking/absorbing/reflecting methods in order to achieve a variety of purposes (thermal insulation, prevent algae growth, promote plant growth).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619